Exhibit 10.29
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission (the “Commission”) pursuant to an
application for confidential treatment filed with the Commission pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. Such portions are marked
by a series of asterisks.
LICENSE AGREEMENT
defined hereinafter as “Agreement”
by and between
Nuance Communications, Inc.
One Wayside Road
Burlington, MA 01803
Hereinafter referred to as “Nuance” and / or “Licensor”
and
MedQuist Inc.
1000 Bishops Gate Blvd, #300
Mount Laurel, NJ 08054
Hereinafter referred to as “MedQuist” and / or “Licensee”
 

*******   - Material has been omitted and filed separately with the Commission.

-1-



--------------------------------------------------------------------------------



 



     
Effective Date:
  November 10, 2009

Licensor Corporate Name:
Nuance Communications, Inc.
One Wayside Road
Burlington, MA 01803

     
Tel:
  (781) 565-5134
Fax:
  +(781) 565-5562

     
Nuance Notices Address:
  Nuance Communications, Inc.
 
  One Wayside Road
 
  Burlington, MA 01803
Attention:
  Legal Department
Phone:
  781-565-5000
Fax:
  781-565-5562

Contract Owner: -
Contract Manager (if different):
Licensee Corporate Name:
MedQuist Inc.
1000 Bishops Gate Blvd, #300
Mount Laurel, NJ 08054

     
Tel:
  (856) 206-4000
Fax:
  (856) 206-4215

     
Contract Owner:
  Emmy Weber

Contract Manager (if different):
 

*******   - Material has been omitted and filed separately with the Commission.

-2-



--------------------------------------------------------------------------------



 



ARTICLE 1: DEFINITIONS
The following terms shall have the meanings ascribed to them herein whenever
they are used in this Agreement, unless clearly indicated otherwise by the
context.

1.1   “Affiliates” shall mean any corporation, limited liability company,
partnership or other legal entity, present or future, which is owned or
controlled or owns or controls or is under common control with, directly or
indirectly, a Party to this Agreement, as the case may be, as long as such
ownership or control exists and where control means ownership or control of more
than fifty (50) percent of voting stock in the case of a stock issuing entity,
or more than fifty (50) percent of voting control of a non-stock issuing entity.
  1.2   “Agreement” shall mean this license agreement, including as an integral
part, the Addenda, all duly initialed, signed or otherwise accepted by the
parties, and attached hereto or included by reference, and any modifications
and/or changes made from time to time in accordance with the provisions hereof.
  1.3   “ConText” shall mean a specific speech recognition software module,
which can be added to the Development Software, containing a specialized class
of language resources optimized for a specific user or application group (e.g.
radiology)   1.4   “Designated Application” shall mean the applications made by
Licensee specified in Addendum B.   1.5   “Development Software” shall mean the
Licensor’s Software Development Kit, specified in Addendum A, including any
ConText as per Addendum A , to be integrated into the Designated Application in
accordance with the Documentation, as provided by Licensor for the “Development
Software”. The items specified in Addendum A (i) and (ii) have been delivered to
Licensee as of the Effective Date. Development Software includes any Updates or
Upgrades, including any Updates and Upgrades to the ConTexts that Licensor makes
available to all its customers as part of its Maintenance services obligations,
if applicable, as per Addendum E.   1.6   “Documentation” shall mean those
visually readable materials, developed by or for Licensor and made available to
Licensee for use in connection with the Development

 

*******   - Material has been omitted and filed separately with the Commission.

-3-



--------------------------------------------------------------------------------



 



    Software. Documentation includes operating instructions, input information
and format specifications.   1.7   “Effective Date” shall mean the date noted
above in this Agreement.   1.8   “End-User” shall mean any customer of Licensee
and/or of Third Parties, who will only be granted the right to use the Run-Time
Software in connection with the Designated Application.   1.9   “Run-Time
Software” shall mean an object code / executable copy of software derived from
the Development Software (or any portion thereof) which is integrated into the
Designated Application.   1.10   “MedQuist “ and “Licensee” shall mean MedQuist
Inc.   1.11   “Nuance” and “Licensor” shall mean Nuance Communications, Inc.  
1.12   “Royalty Report” shall mean the monthly report submitted by Licensee as
per Section 3.6.   1.13   “Third Parties” shall mean system houses, value added
resellers and other such entities engaged in doing business with Licensee, and
who acquire the Designated Application, incorporating the Run-Time Software into
their applications, for marketing and distribution purposes to End-Users.   1.14
  “Territory” shall mean the country or countries as specified in Addendum C.

ARTICLE 2: GRANT OF SOFTWARE LICENSE

2.1   Subject to the terms and conditions hereof, Licensor hereby grants to
Licensee and Licensee accepts from Licensor, a non-exclusive, non-transferable
license for the Territory to:

  2.1.1   use the Development Software solely in connection with Licensee’s
development, distribution and provision of technical support, for Designated
Application incorporating Run-Time Software;

 

*******   - Material has been omitted and filed separately with the Commission.

-4-



--------------------------------------------------------------------------------



 



  2.1.2   make Run-Time Software copies based on the Development Software solely
for incorporating into the Designated Application;     2.1.3   distribute and
sublicense to End-Users directly or through Third Parties, copies of the
Run-Time Software incorporated into the Designated Application, and
Documentation in the Territory as it applies to Run-Time Software with ConText
for Radiology and Run-Time Software with ConText for Multi-Med, as per Addendum
C 1 (a) and (b) respectively, provided, that such sub-licenses to Third Parties
shall be in compliance with the provisions set forth in Section 2.2 hereof.    
2.1.4   use copies of the Run-Time Software for the sole purposes of promotion,
demonstration, sales, implementation, testing, customer support in a
non-production environment on systems operated by Licensee.

2.2   All licensing and distributions by Third Parties as referred to in
Section 2.1.3 shall be pursuant to written agreements with Licensee that comply
with the applicable terms and conditions hereof, including appropriate methods
of calculation, reporting and payment of applicable royalties.   2.3   Without
prejudice to the provisions of this Article 2, it is furthermore expressly
agreed that the only right granted by Licensee to Third Parties is the right to
distribute the Designated Application incorporating the Run-Time Software.   2.4
  Licensor’s language models and ConTexts will continue to be exclusively owned
by Licensor and shall be used and distributed by Licensee only with the Run-Time
Software based on the Development Software of Licensor.   2.5   Open Source
Software: Licensee shall not perform any actions with regard to the Development
Software or Run-Time Software that would require the Development Software or any
derivative work thereof to be licensed under Open License Terms. These actions
include but are not limited to:       (i) combining the Development Software or
Run-Time Software or a derivative work thereof with Open Source Software, by
means of incorporation or linking or otherwise; or       (ii) using Open Source
Software to create a derivative work of the Development Software or Run-Time
Software.

 

*******   - Material has been omitted and filed separately with the Commission.

-5-



--------------------------------------------------------------------------------



 



    “Open Source Software” shall mean any open source software that if linked,
combined or used with the Development Software or Run-Time Software would create
a risk, or have the “viral” effect, of requiring the disclosure or licensure of
the Development Software or Run-Time Software as open source under the GNU
General Public License or under the terms of any other comparable viral open
source license.   2.6   Development Software as per Addendum A, has
specifications which are unique to Licensee, which is different from Licensor’s
generally commercially available version of SpeechMagic SDK software. During the
Term, Licensee may request Licensor to provide Development and Consulting
Services, to be paid as per the rates in Addendum C and subject to a mutually
agreed Statement of Work (SOW) , to enhance, modify or update the Development
Software to match the specifications of Licensor’s generally commercially
available version of SpeechMagic SDK software.

ARTICLE 3: Minimum Volume and Payment Commitment

3.1   Minimum Volume Commitment: In consideration for the additional rights
granted to Licensee herein, including the additional license grant as per
Article 2 for the inclusion of ConText for Multi-Med into Development Software
(as per Addendum A(iii)), and the Term, as per Article 7, Licensee makes the
following minimum volume commitments (“MVC”):       3.1.1 ******* of all
licenses of Front-End Speech Recognition software (such as the Designated
Application or similar) granted by Licensee to all its customers within the
Territory, will incorporate royalty bearing licenses of Run-Time Software as per
this Agreement (“Front-End MVC”).       3.1.2 ******* of total Lines (as defined
below), generated by Licensee in Licensee’s business of providing Transcription
Services and by Licensee in its business of providing Service Bureau Services,
that utilize any Back-End Speech Recognition software (such as Licensee’s
DocQment Enterprise Platform or similar), will be generated using SpeechMagic,
the software product defined as the “Licensed Product”, as per that certain
licensing agreement (the “DEP Licensing Agreement”) dated May 22, 2000, as
amended between MedQuist Inc. and Philips Speech Recognition Systems Gmbh
(“Back-End MVC”).   3.1.3   The following terms are ascribed the corresponding
meaning:

     (a) “Speech Recognition” means conversion of speech to text via a software
program.
 

*******   - Material has been omitted and filed separately with the Commission.

-6-



--------------------------------------------------------------------------------



 



     (b) “Front-End Speech Recognition” means the Speech Recognition process
which takes place on the client computer rather than the server.
     (c) “Back-End Speech Recognition” means any Speech Recognition process
which takes place on a server rather than on a client computer.
     (d) “Line” means *******.
     (e) “Services Bureau Services” means the licensing of remote access to
Licensee’s software and hardware systems to enable Speech Recognition, with or
without manual transcription or editing services.
     (f) “Transcription Services” are the medical transcription and/or editing
services provided by Licensee to convert Dictation into Transcript. “Dictation”
is the dictated audio by a physician, recorded on digital media as a computer
digital audio file for conversion from voice into text or data and “Transcript”
means the document or computer file resulting from the conversion of Dictation
into text or data.

3.2   Minimum Payment:   3.2.1   During the Term, as set forth in Section 4.1.2,
Licensee will pay Licensor a minimum amount equal to ******* .   3.3   Licensee
acknowledges that Licensor is entering into this Agreement and has granted
certain additional rights to Licensee as inducement and in reliance of the MVC
and the associated Minimum Payment by Licensee, and that but for the agreement
by Licensee to the MVC and the associated Minimum Payment obligation pursuant to
Section 3.2, Licensor would not have granted such additional rights and entered
into this Agreement. In the event that Licensee does not meet the MVC,
Licensor’s sole remedy shall be the payment of the Minimum Payment by Licensee
as set forth in Section 3.2. A breach of the Minimum Payment obligation by
Licensee would be a substantial and material breach of this Agreement.   3.4  
The parties further agree and clarify that:       (a) Back-End MVC and the
associated Minimum Payment shall not include Acquired Volume. “Acquired Volume”
means those Lines and associated fees generated by an entity that is acquired by
Licensee after the Effective Date, which entity is engaged in the business of
providing medical transcription and editing services through the utilization of
Back-End Speech Recognition software for customers that such acquired entity has
written agreements with as of the date of its acquisition by Licensee. Acquired
Volume shall include any Lines added subsequent to the acquisition of such
entity, for such customers with whom the acquired entity has written agreements
with as of the date of its acquisition by Licensee.       (b) Back-End MVC and
the associated Minimum Payment shall always include (but not be limited to)
Existing Volume, irrespective of the (i) dictation/transcription platform used
by Licensee (i.e. Licensee’s DocQment Enterprise Platform or any other) to
provide its services or (ii) the Back-End Speech Recognition software utilized
by Licensee to provide its services. “Existing Volume” means the Lines, and the
associated fees, generated by Licensee, in Licensee’s business of providing
Transcription Services and by Licensee in its business of providing Service
Bureau Services, that utilize Back-End Speech Recognition software that are
attributable to all Licensee customers as of the Effective Date.       (c)
Back-End MVC and the associated Minimum Payment shall always include (but not be
limited to) New Volume, irrespective of (i) dictation/transcription platform
used by Licensee (i.e. Licensee’s DocQment Enterprise Platform) to provide its
services or

 

*******   - Material has been omitted and filed separately with the Commission.

-7-



--------------------------------------------------------------------------------



 



    (ii) the Back-End Speech Recognition software utilized by Licensee to
provide its services. “New Volume” means the Lines, and the associated fees,
generated by Licensee, in Licensee’s business of providing Transcription
Services and by Licensee in its business of providing Service Bureau Services,
that utilize Back-End Speech Recognition software that are attributable to all
new Licensee customers acquired anytime after the Effective Date, but not
including Acquired Volume.

ARTICLE 4: LICENSE FEES / PAYMENTS

4.1   Fees

     4.1.1 For all licenses of Run-Time Software incorporated in the Designated
Application licensed to End Users, Licensee will pay the license fees and
Maintenance Fees as per the rates in Addendum C of this Agreement.
     4.1.2 Licensee shall only pay the Minimum Payment amount as set forth in
Section 3.2 if such Minimum Payment amount is greater than the sum total of
(i) the license fees and Maintenance Fee due as per Section 4.1.1, and (ii) the
fees due under the DEP Licensing Agreement.
4.2 Other Fees: Any support, training or other services other than Maintenance
services provided by Licensor under this Agreement will be invoiced at the end
of each month (or, unless otherwise agreed in an SOW, at the end of each
calendar quarter with respect to the Development and Consulting Services set
forth in Section 6.3) in which said services are provided. Unless otherwise
provided in writing, all invoices are payable within ******* of date of invoice.
Maintenance services to be invoiced as per Section 6.5 of this Agreement.
4.3 Licensor is entitled to change the payment conditions to advance payment if
Licensor is reasonably of the opinion that Licensee did not fulfill its payment
obligations as set forth in this Agreement with respect to any undisputed
invoiced and did not remedy this situation within ******* days after receipt of
a respective reminder.
4.4 Late Payments: If Licensee fails to pay any undisputed invoiced amount due
to Licensor within ******* , Licensor is entitled to claim from Licensee
interest from maturity date to date of actual payment of such amount, at the
rate of seven and one-half percent (7.5%)
 

*******   - Material has been omitted and filed separately with the Commission.

-8-



--------------------------------------------------------------------------------



 



above the prevailing bank rate as of the date of maturity, on the unpaid
balance, together with any Licensor costs of collection (including reasonable
attorney’s fees). If Licensee disputes any of the amounts payable by Licensee
under this Agreement, Licensee shall so notify Licensor in writing not later
than the time at which such fees or other amounts are due, and such notice (a
“Dispute Notice”) shall provide reasonable detail regarding the amount and
nature of the dispute. Upon delivery of such Dispute Notice to Licensor, the
parties agree to negotiate in good faith the resolution of the payment dispute
described in the Dispute Notice and resolve such payment dispute within thirty
(30) calendar days of delivery of the Dispute Notice.
4.5 Licensee will provide reports to Licensor, at end of each calendar month, in
the form of a written electronic statement, in connection with Licensee’s grant
to its End-Users of licenses for a Designated Application incorporating the
Run-Time Software. The reports will include the relevant data necessary to
calculate the amount of the Licensee fees payable pursuant to this Agreement
with respect to each month, and the corresponding amount of license fees payable
to Licensor in connection therewith, shall be submitted to Licensor not later
than the 20th of the month following the end of each calendar month. Licensee
shall submit to Licensor a detailed report containing information with respect
to each End-User as identified by a unique assigned number or identifier, its
state, its city, and the number of licenses delivered during the immediately
preceding calendar month, and the rolling total for the respective calendar
year.
4.6 Licensee will provide a letter, at the end of each calendar quarter, signed
by an authorized officer of Licensee, certifying Licensee’s compliance with the
terms of this Agreement, in particular Article 3 of this Agreement.
4.7 In the event, an End-User does not accept a license for Designated
Application incorporating the Run-Time Software, after such license have been
delivered to such End-User and reported by Licensee in a Royalty Report,
Licensee may transfer or redeploy such licenses to another End-User, without
incurring additional fees. The Maintenance Term for such redeployed licenses
will be the original delivery date when such licenses were first reported in a
Royalty Report. This right to redeploy licenses does not apply if the licenses
are terminated after initial acceptance of the Designated Application
incorporating the Run-Time Software by the End-User. Furthermore, Licensee
cannot return such licenses to Licensor for a refund of
 

*******   - Material has been omitted and filed separately with the Commission.

-9-



--------------------------------------------------------------------------------



 



any fees and Licensee’s payment obligation on these licenses will remain
unchanged.
ARTICLE 5: WARRANTY
5.1 Licensor warrants that it has the right to grant the licenses contained in
this Agreement.
5.2 Licensor warrants that the Development Software will perform substantially
in accordance with the specifications mentioned in the Documentation. Licensee
acknowledges that the Development Software is of such complexity, that it may
have inherent defects. Licensee agrees that, if any significant deviations from
the Documentation exist, as Licensee’s exclusive remedy and Licensor’s sole
responsibility, Licensor shall use its commercially best efforts to eliminate
any such significant deviations reported to it by Licensee in writing. This
warranty shall expire three (3) months after delivery of each new release of the
Development Software (the “Warranty Period”).
5.3 The express warranties stipulated in this clause constitute the sole
warranty in respect of the Development Software. Licensor offers no other
warranty and therefore excludes all other warranties of any nature whatsoever
regarding the Development Software, whether express or implied, including
without limitation, warranties of merchantability or fitness for a particular
purpose. Licensor does not warrant that performance of the Development Software
will be error-free or uninterrupted, or that the functions contained in the
Development Software will be suitable for or meet Licensee’s, Third Parties’ or
End-Users’ requirements. Licensee acknowledges that Licensor has made no
representations regarding warranty or liability other than as stated in this
Agreement.
5.4 For the avoidance of doubt, this Agreement does not exclude warranties which
cannot be excluded as a result of applicable law and any liability incurred
thereby shall be limited to correction or replacement of the Development
Software, at Licensor’s option.
ARTICLE 6: MAINTENANCE/TRAINING
6.1 Licensee commits to participate in integration training and training for
support teams offered by Licensor and insofar as Third Parties are involved by
Licensee will also ensure that these Third Parties participate. Licensor will
provide ample opportunities at the Vienna
 

*******   - Material has been omitted and filed separately with the Commission.

-10-



--------------------------------------------------------------------------------



 



location or at a location chosen by Licensee upon request. Upon passing the
above training, Licensee and / or Third Parties are allowed to provide end-user
training and other related services.
6.2 Unless otherwise agreed, Licensee and Third Parties shall at all times have
in their organization a minimum of two (2) technical support persons that have
passed the training for support teams as specified in Section 6.1. If a new
version of the Licensee’s solution is released, Licensee needs to make sure that
its development team has participated in integration training. When the Software
is released, the integration shall be validated by Licensor.

6.3   Licensor may provide Licensee, if mutually agreed in writing, with
training services pursuant to Section 6.1 and 6.2, and Development and
Consulting Services related to Development Software, as per the hourly rates in
Addendum C, all of which will be invoiced separately.       6.3.1 Licensor will
assign a minimum of ******* to provide ongoing Development and Consulting
Services to Licensee, at the hourly rate as per Addendum C. In consideration for
this minimum staffing level, Licensee will pay a minimum amount of ******* ,
beginning from the Effective Date (“Development Minimum”). The initial *******
Development Minimum shall be pro-rated based on the elapsed time of the *******
within which the Effective Date occurs and the final ******* Development Minimum
shall be pro-rated to reflect the termination date of this Agreement.      
6.3.2 This Development Minimum may be reduced or modified by Licensee *******.
Upon mutual agreement of a statement of work (SOW) for these Development and
Consulting Services Licensor will use reasonable efforts to hire or assign
resources to the agreed upon staffing level as soon as commercially practical.  
    6.3.3 At all times during the Term of this Agreement, Licensor shall
maintain staffing levels commensurate with the Development Minimum, as agreed
upon as of the Effective Date as per Section 6.3.1, and subsequently adjusted as
per Section 6.3.2 of this Agreement, to provide ongoing Development and
Consulting Services to Licensee. In addition, Licensor agrees and acknowledges
that it shall have a sufficient number of appropriately trained back-up FTE’s
available at all times to ensure that the staffing levels associated with the
then-current Development Minimum shall be continuously maintained in the event
regular staff assigned to provide Development and Consulting Services to
Licensee (i) terminates his or her employment with Licensor or (ii) is
unavailable because of vacation, illness or other leave.       6.3.4
“Development and Consulting Services” means services that are outside the scope
of the Maintenance services such as feature enhancement requests, additional
software development, professional services, etc., related to the Development
Software and Designated Application, as applicable. All Development and
Consulting Services are

 

*******   - Material has been omitted and filed separately with the Commission.

-11-



--------------------------------------------------------------------------------



 



    subject to a written SOW that describes in detail the deliverables and total
price based on number of hours required for these services, agreed in writing
and signed by both parties.   6.4   The maintenance and support services are set
forth in Addendum E (“Maintenance”). Maintenance is provided by Licensor subject
to Licensee paying the corresponding Maintenance fee as specified in Addendum C
(“Maintenance Fee”).       Maintenance services will begin upon delivery of each
license of Run-Time Software incorporated into the Designated Application, to an
End-User, for an initial term of *******, and will be invoiced as further
described in Section 6.5 below. Thereafter, Maintenance shall automatically
renew for ******* terms (each, a “Renewal Service Term”) and Licensor will
continue to invoice annually unless (i) canceled in writing by either party at
least thirty (30) days prior to the ******* renewal date or (ii) termination of
the entire Agreement. Maintenance services will be provided as long as Licensee
pays the corresponding Maintenance Fee (“Maintenance Term”). Unless otherwise
agreed, Maintenance with respect to End-User licenses shall be purchased for all
copies of the Run-Time Software licensed to such End-User.   6.5   Maintenance
Fees for the initial term of ******* will be invoiced following each *******
Royalty Report of new licenses, as per Addendum C. Nuance will invoice Licensee
for Maintenance Fees in respect of each Renewal Service Term at the percentage
rate as per Addendum C, prior to the first day of such Renewal Service Term.
Licensee will pay such Maintenance Fees within ******* of the invoice date.  
6.6   If there is a break between the expiration or termination of Maintenance
services and the reinstatement of Maintenance services specific to an End-User,
Licensee shall pay Nuance (i) the Maintenance Fees that would have accrued
during the intervening period between expiration or termination of the
Maintenance and the reinstatement thereof, and (ii) for any professional
services, at Nuance’s then-current rates, for the repairs or modifications
necessary to bring Licensee into compliance with Nuance’s then-current
specifications. Such payments shall be made prior to renewing any Maintenance,
which will be renewed at then current Licensor rates.

 

*******   - Material has been omitted and filed separately with the Commission.

-12-



--------------------------------------------------------------------------------



 



6.7   The parties acknowledge that, as of the Effective Date, Licensor has
******* employed to provide Maintenance services provided for in this Agreement
based on the amount of Maintenance Fees paid by Licensee as of the Effective
Date (the “Minimum Maintenance Staff”). Licensor further agrees to adjust the
number of Minimum Maintenance Staff FTEs proportionate to the change in the
amount of Maintenance Fees paid by Licensee during the Term. In addition,
Licensor agrees and acknowledges that it shall have a sufficient number of
appropriately trained back-up FTE’s available at all times to ensure that the
Minimum Maintenance Staff levels shall be continuously maintained in the event
regular staff assigned to provide Maintenance services to Licensee
(i) terminates his or her employment with Licensor or (ii) is unavailable
because of vacation, illness or other leave.

ARTICLE 7: TERM
7.1 Initial Term and Renewal Terms. This Agreement shall, when signed by duly
authorized representatives of both parties, remain valid as follows:

    7.1.1 This Agreement shall become effective on the Effective Date and
continue until June 30, 2015 (the “Initial Term”).       7.1.2 Following the
Initial Term, and subject to Section 7.1.3 and 7.1.4, the Agreement may be
renewed, for two (2) successive terms of five (5) years each (each a “Renewal
Term”). To renew the Agreement for each Renewal Term, Licensee at its sole
option must indicate its intent to renew the Agreement by providing a written
notice to Licensor, to be provided no less than six (6) months prior to the end
of the then-current Initial Term or Renewal Term (each a “Notice Period”).      
7.1.3 The parties agree that the same terms and conditions of this Agreement in
effect at the end of the then-current Initial Term or Renewal Term, will apply
upon a renewal of this Agreement as provided herein, including but not limited
to the Minimum Payment as per Article 3 of this Agreement, except for the
pricing, as per Addendum C Section 2, which new pricing must be determined and
agreed to in writing by the

 

*******   - Material has been omitted and filed separately with the Commission.

-13-



--------------------------------------------------------------------------------



 



    parties, based upon Licensor’s standard market prices for the Development
Software and services, in effect at the end of the then-current Initial Term or
Renewal Term.       7.1.4 The parties shall negotiate new pricing upon receipt
of Licensee’s written notice by Licensor pursuant to Section 7.1.2. In the event
that within thirty (30) days following MedQuist providing Licensor with written
notice of Licensee’s intent to renew pursuant to Section 7.1.2, (i) Licensor
does not respond to such notice from Licensee, or (ii) the parties are unable to
agree in writing to new pricing as per Section 7.1.3 for the proposed Renewal
Term, the Agreement will terminate on the date that is two (2) years from the
end of the then current Initial Term, or Renewal Term (the “Termination
Period”). During the Termination Period, all terms and conditions of this
Agreement in effect at the end of the then-current Initial Term or Renewal Term
will apply, except for the Minimum Payment terms as per Article 3 of this
Agreement.

7.2 Notwithstanding Section 7.1 hereof, this Agreement may be terminated at
anytime as follows:

    7.2.1 by Licensor: if Licensee fails to make timely payments or provide
royalty reports as required as per Article 4 of this Agreement, and any such
failure is not remedied within thirty (30) days after receipt by Licensee of
Licensor’s written notice;       7.2.2 by Licensor: if Licensee expressly
repudiates this Agreement by defaulting on or refusing to observe the restricted
use or confidentiality requirements as mentioned in this Agreement, Licensor may
terminate this Agreement immediately by providing written notice to Licensee
stating such breach, and any such breach is not remedied, where remediable,
within thirty (30) days after receipt by Licensee of such notice;       7.2.3 by
either party: if a party ceases its business activities as a result of
bankruptcy, dissolution, liquidation, or other causes, the other party may
immediately terminate this Agreement by providing written notice to that party;
      7.2.4 by either party: in case any substantial breach of this Agreement is
not remedied by the party in breach within thirty (30) days after receipt of the
other party’s written notice thereto.

7.3 Any termination of this Agreement shall terminate Licensee’s rights as
defined in Article 2, provided however that such termination does not terminate
or affect sublicenses previously and properly granted to End-Users and Third
Parties.
 

*******   - Material has been omitted and filed separately with the Commission.

-14-



--------------------------------------------------------------------------------



 



7.4 Furthermore, upon any termination of this Agreement Licensee shall stop
using the Development Software and promptly return all Development Software and
Documentation and any copies thereof, or at Licensor’s request destroy such
Development Software and Documentation and certify in writing by a duly
authorized representative that it has destroyed all such Development Software
and Documentation and any copies thereof, within ten (10) days upon Licensor’s
first written request thereto.
7.5 Upon termination of this Agreement neither party hereto shall be liable to
the other party for any damages, loss of profits or prospective profits of any
kind or nature sustained, arising out of or alleged to have arisen out of such
termination, nor for any goodwill payments or similar compensation.
7.6 The termination of this Agreement shall however not relieve or release
Licensee from making payments which are due under the terms hereof, nor shall
termination of this Agreement affect any right, liability or obligation of
either party hereunder arising by reason of any event other then termination. If
this Agreement is terminated for cause by Licensor as per Section 7.2, Licensee
shall be obligated to pay Licensor the Minimum Payment and Development Minimum
amount payments, committed by Licensee as per Section 3.2 and 6.3.1 of this
Agreement, that would otherwise be due and payable for the balance of the
then-current Initial Term or Renewal Term of this Agreement, and the remaining
term of the DEP Licensing Agreement, even though Licensee’s right to use the
Development Software is terminated upon such termination pursuant to
Section 7.4. The termination of this Agreement as per its terms shall not
terminate the DEP Licensing Agreement.
ARTICLE 8: INTELLECTUAL PROPERTY RIGHTS INDEMNIFICATION
8.1 Subject to the provisions set forth herein, Licensor shall, at its own
expense, defend any suit brought against Licensee insofar as such suit is based
upon a claim that the Development or Run-Time Software in the form as delivered
by Licensor hereunder and not modified in any way by Licensee, alone and not in
combination with any other product, directly infringes any third party United
States patent, copyright, trade secret or other intellectual property right
(“third party IP Rights”) when used in accordance with the terms of this
Agreement, provided
 

*******   - Material has been omitted and filed separately with the Commission.

-15-



--------------------------------------------------------------------------------



 



however that Licensor is notified promptly in writing by Licensee of such claim
or suit for infringement, is given full authority, at Licensor’s option, to
settle or conduct the defense thereof and is provided all information and
reasonable assistance by Licensee in connection therewith. In case these
conditions have been met Licensor shall indemnify Licensee against any final
award of damages and costs in such suit. In case a third party refuses to grant
a license with a royalty based on the purchase price of the Development or
Run-Time Software, Licensor will only reimburse Licensee with an equitable
percentage of the product price. Licensor shall not reimburse costs and expenses
made by Licensee without Licensor’s prior written consent. In the event that the
use of Development or Run-Time Software is held to constitute an infringement,
or in Licensor’s opinion such claim is likely to succeed, Licensor shall, at its
option and at its expense, either obtain for Licensee the right to continue
using the Development Software or Run-Time Software, substitute other software
with equivalent functional capabilities, modify the Development Software or
Run-Time Software so that it is no longer infringing while retaining equivalent
functions or terminate this Agreement and refund the pro-rata royalties paid by
Licensee under Addendum C of this Agreement, in which case the applicable
provisions of Sections 7.3 and 7.4 shall apply correspondingly.
8.2 Except as provided above, Licensor shall have no liability to Licensee,
Third Parties and/or End-Users in the event infringement of any third party IP
Rights arises from components of a Designated Application which are not derived
directly from the Development Software or Run-Time Software, operating of the
Designated Application, but which are introduced into the Designated Application
by Licensee, or use of the Development or Run-Time Software for purposes for
which these were not intended, or which result from compliance with Licensee’s
designs, specifications or instructions, or from modification of the Development
Software by Licensee.
8.3 The foregoing states the entire liability of Licensor in connection with
infringement of third party IPR by the Development Software and/or Run-Time
Software supplied by Licensor hereunder and except as stated in this clause,
Licensor shall not be liable for any loss or damage of any kind whatsoever,
including any incidental, indirect, special or consequential damages, loss of
(prospective) profits and turnover, suffered or incurred by Licensee, Third
Parties and/or End-Users in respect of or in connection with the infringement of
any third party IP Rights.
 

*******   - Material has been omitted and filed separately with the Commission.

-16-



--------------------------------------------------------------------------------



 



8.4 Notwithstanding anything to the contrary elsewhere in this Agreement,
purchase or acquisition of any Development Software or Run-Time Software under
this Agreement DOES NOT convey an implied license under any patent right that
may be asserted by Licensor to use or operate the Development Software or
Run-Time Software in conjunction with other software, hardware or systems that
may be used with speech/voice recognition-type applications. In particular,
Licensor and/ or respectively its Affiliates has one or more patents that cover
the use and/or operation of speech recognition technology, as embodied in such
Development Software or Run-Time Software, in conjunction with, or coupled to,
other software, hardware or telecommunication systems for which no patent
license is granted herein.
ARTICLE 9: LIABILITY
9.1 LIMITATION ON LIABILITY:

    9.1.1 EXCEPT FOR BREACH OF ARTICLE 10, IN NO EVENT SHALL LICENSOR BE LIABLE
FOR ANY LOSS OF OR DAMAGE TO REVENUES, PROFITS OR GOODWILL OR OTHER SPECIAL,
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND, RESULTING FROM ITS
PERFORMANCE OR FAILURE TO PERFORM PURSUANT TO THE TERMS OF THIS AGREEMENT OR
RESULTING FROM THE FURNISHING, PERFORMANCE, OR USE OR LOSS OF USE OF ANY
DEVELOPMENT SOFTWARE, RUN-TIME SOFTWARE OR OTHER MATERIALS DELIVERED TO LICENSEE
HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY INTERRUPTION OF BUSINESS, WHETHER
RESULTING FROM BREACH OF CONTRACT, BREACH OF WARRANTY, OR ANY OTHER CAUSE.      
9.1.2 EXCEPT FOR A BREACH OF SECTION 2.1 AND ARTICLE 10, IN NO EVENT SHALL
LICENSEE BE LIABLE FOR ANY LOSS OF OR DAMAGE TO REVENUES, PROFITS OR GOODWILL OR
OTHER SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND,
RESULTING FROM ITS PERFORMANCE OR FAILURE TO PERFORM PURSUANT TO THE TERMS OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY

 

*******   - Material has been omitted and filed separately with the Commission.

-17-



--------------------------------------------------------------------------------



 



    INTERRUPTION OF BUSINESS, WHETHER RESULTING FROM BREACH OF CONTRACT, BREACH
OF WARRANTY, OR ANY OTHER CAUSE.

9.2 MAXIMUM LIABILITY: LICENSOR’S TOTAL LIABILITY TO LICENSEE FROM ANY AND ALL
CAUSES SHALL BE LIMITED TO THE TOTAL AMOUNT OF ALL LICENSEE PAYMENTS ACTUALLY
PAID BY LICENSEE TO LICENSOR UNDER THIS AGREEMENT DURING THE TWELVE (12) MONTH
PERIOD IMMEDIATELY PRECEDING THE DATE THAT LICENSOR IS NOTIFIED IN WRITING BY
LICENSEE OF A CLAIM UNDER THIS AGREEMENT. THIS LIMITATION OF LIABILITY IS
CUMULATIVE WITH ALL LICENSOR PAYMENTS BEING AGGREGATED TO DETERMINE SATISFACTION
OF THE LIMIT. THE EXISTENCE OF MORE THAN ONE CLAIM SHALL NOT ENLARGE OR EXTEND
THE LIMIT.
9.3 ANY CLAIM FOR DAMAGE UNDER THIS AGREEMENT SHALL BE PRESENTED TO THE LICENSOR
AS SOON AS POSSIBLE AFTER OCCURRENCE OF ANY OF SUCH EVENT, ULTIMATELY WITHIN ONE
(1) YEAR AFTER THE OCCURRENCE, WHEREAS ALL REASONABLE EFFORTS SHALL BE MADE TO
MITIGATE SUCH DAMAGE.
ARTICLE 10: CONFIDENTIAL INFORMATION
10.1 “Confidential Information” shall mean any information conveyed in written,
graphic, machine-readable or other tangible form, or any information conveyed
orally. Notwithstanding the above, information shall not be deemed Confidential
Information to the extent that it (i) was generally known and available in the
public domain at the time it was disclosed or subsequently becomes generally
known and available in the public domain through no fault of the recipient; (ii)
was known to and recorded by the recipient at the time of disclosure; (iii) is
disclosed with the prior written approval of the disclosing party; (iv) can be
demonstrated by the recipient to have been independently developed by it without
any use of the disclosing party’s Confidential Information; or (v) becomes known
to the recipient from a source other than the disclosing party without breach of
this Agreement. The obligation not to use or disclose said Confidential
Information will remain in effect until one of these exceptions occurs.
 

*******   - Material has been omitted and filed separately with the Commission.

-18-



--------------------------------------------------------------------------------



 



10.2 Both parties agree not to disclose any Confidential Information made
available to it by the other party. Each party shall protect the other party’s
Confidential Information from unauthorized dissemination and use with the same
degree of care that such party uses to protect its own like information. Neither
party will use the other party’s Confidential Information for purposes other
than necessary to directly further the purpose of this Agreement and as
permitted in Article 2. Neither party will disclose to third parties the other
party’s Confidential Information without the prior written consent of such other
party. Except as expressly provided in this Agreement, no ownership or license
rights are granted in any trade secrets or Confidential Information.
10.3 Both parties agree that the terms and conditions hereof, and this Agreement
itself shall be considered as Confidential Information, except as expressly
otherwise stated in this Agreement. Any press releases concerning this
Agreement, must be approved in writing by Licensor prior to release.
ARTICLE 11: RESTRICTED USE
11.1 Licensee shall not use, distribute or have distributed the Development
Software as such, nor shall Licensee use, distribute or have distributed any
Run-Time Software in connection with or on any application other than the
Designated Applications.
11.2 Licensee shall pay for the Run-Time Software the license fee(s) in
accordance with the model defined in Addendum C. Licensee will implement the
licensing conditions towards its End-customer in a manner which provides
sufficient transparency to Licensor that the obligations of Licensee for the
payment of the fees based on the applicable License models are met.
11.3 Licensee shall not recreate, generate or reverse-engineer any portion or
version of the Development Software or attempt any of the foregoing, or assist,
abet or permit others to do so. Licensee is not allowed to make any derivative
works based on or make any modifications to the Development Software, other than
expressly agreed to in this Agreement. Furthermore,
 

*******   - Material has been omitted and filed separately with the Commission.

-19-



--------------------------------------------------------------------------------



 



Licensee undertakes not to change, remove or obscure any labels, plates,
(copyright-) notices or other markings which appear on or are embodied in the
said Software.
11.4 Licensee acknowledges that unauthorized reproduction or use of the
Development Software and/or Run-Time Software as provided in this Article 11 is
a breach of a material obligation of this Agreement and is subject to any
available remedies for such breach.
ARTICLE 12: TITLE AND RIGHTS TO SOFTWARE AND MODIFICATIONS
12.1 Title, interests and rights in and to the Development Software, the
Run-Time Software, in all language versions, and Documentation is and shall
remain with Licensor. The grant of license and distribution rights by Licensor
to Licensee under Article 2 hereof is Licensee’s only right to the Development
Software and the Run-Time Software.
12.2 Title, interests and rights to knowledge bases, localization help files and
tutor, created and compiled by Licensee shall remain with Licensee.
12.3 In order to protect the intellectual property rights of Licensor, the
business and product reputation of Licensor’s software, and the reputation of
speech recognition products generally, Licensor shall have the following rights:
(1) to review all versions of the Designated Application, including executable
graphic user interface elements, overview text, “about boxes”, “Read-Me” files,
“splash-screens” and online help; (2) to review hardcopy documentation; (3) to
test the reliability of the Designated Application; (4) to assess the level of
Licensee’s customer support; (5) to review press releases about the Designated
Application and sales and marketing materials, whenever deemed appropriate by
both parties; and (6) to require any reasonable changes in any of the foregoing.
Licensor shall have the right to delegate the rights 1 to 6 above to authorized
representatives. Licensee shall have the right to require Licensor to delegate
the rights in Section 12.3 (1), (2), (3) and (4) above to an independent third
party, provided the parties share in half the cost of such review by an
independent third party appointed at Licensee’s request. Licensor’s exercise of
its right as per Section 12.3 (1) through (4) is limited to once in every twelve
month period as measured from the Effective Date or each anniversary of the
Effective Date.
 

*******   - Material has been omitted and filed separately with the Commission.

-20-



--------------------------------------------------------------------------------



 



12.4 Licensee and/or Third Party shall be responsible for the preparation of all
documentation, both in hard copy format and electronic format to be sold with
the Designated Application, subject, however to Licensor’s rights to review the
same as defined in Section 12.3. Licensee and/or Third Parties shall also
provide all customer support for the Designated Application at its / their own
expense. Licensor shall have access to Licensee’s facilities in order to review
and audit Licensee’s compliance with the terms and conditions set forth herein.
Such access shall be granted upon two (2) days prior notice from Licensor.
12.5 Upon request of Licensor, Licensee will provide any materials in its
possession as may be reasonably requested by Licensor in order to execute its
rights as set forth in 12.3 and 12.4.
ARTICLE 13: TAXES
The Run-Time Software licensed hereunder is intended for use by End-Users and
therefore should be exempt from sales, use, excise and other similar taxes.
However, if such tax, or any import duty, or export duty, should be imposed on
Licensor, Licensee shall either bear such tax or duty by a direct payment to the
taxing authority or shall reimburse Licensor for such tax or duty paid by
Licensor.
ARTICLE 14: USE OF LOGO
Unless otherwise instructed by Licensor in writing at any moment in time
Licensee and/or Third Parties are obliged to use “powered by SpeechMagic™” logo
for all Designated Applications, packaging, internet, advertising, initial
splash screen and related SpeechMagic marketing material of Licensee’s
Designated Applications, or in the accompanying documentation. In addition the
“SpeechMagic™” word marks can be used provided and as long as Licensee adheres
to the Nuance Corporate Guidelines, set forth by Addendum D to this Agreement.
ARTICLE 15: MISCELLANEOUS
15.1 Governing Law. The parties hereby agree that this Agreement will be
governed by and construed and interpreted in accordance with the laws of the
State of New York and the laws of
 

*******   - Material has been omitted and filed separately with the Commission.

-21-



--------------------------------------------------------------------------------



 



the United States applicable in the State of New York, The parties agree that
the U.N. Convention on Contracts for the International Sale of Goods does not
apply to this Agreement.
15.2 The invalidity or un-enforceability of any particular provision of this
Agreement shall not affect the other provisions, and this Agreement shall be
construed in all respects as if such invalid or un-enforceable provisions were
omitted.
15.3 The failure of either party to insist in any one or more instances upon the
performance of any of the terms of this Agreement or to exercise any right
hereunder, shall not be construed as a waiver of the future performance of any
such term or the future exercise of such right.
15.4 Whenever any occurrence (e.g. an event of “force majeure”) is delaying or
threatens to delay either party’s timely performance under this Agreement, such
party will promptly give notice thereof, including all relevant information with
respect thereto, to the other party.
15.5 Any terms of this Agreement that by their nature extend beyond termination
or expiration, such as but not limited to Articles 3, 4, 5, 6, 7, 8, 9, 10 and
11 shall survive and continue and shall bind the parties, their successors,
their assigns and their legal representatives.
15.6 This Agreement sets forth and shall constitute the entire agreement between
Licensee and Licensor with respect to the subject matter thereof, and shall
supersede any and all prior agreements, understandings, promises and
representations made by one party to the other, in writing or orally, concerning
the subject matter herein and the terms and conditions applicable thereto. This
Agreement may not be released, discharged, supplemented, interpreted, amended or
modified in any manner except by an instrument in writing signed by a duly
authorized representative of each of the parties hereto.
15.7 In making and performing this Agreement the parties act and shall act at
all times as independent contractors and nothing contained in this Agreement
shall be construed or implied to create the relationship of partner or of
employer and employees, between the parties. At no time shall either party make
commitments for or in the name of the other party.
 

*******   - Material has been omitted and filed separately with the Commission.

-22-



--------------------------------------------------------------------------------



 



15.8 This Agreement is personal to the Parties, and therefore, it may not be
assigned by either Party whether voluntarily or involuntarily or by operation of
law, in whole or in part, to any party without the prior written consent of the
other Party, which consent will not be unreasonably withheld. No such assignment
by either Party, howsoever occurring, will relieve the Parties of their
obligations under this Agreement. Notwithstanding the foregoing, either Party
may assign this Agreement without consent: (a) if this Party undergoes a change
of control, whether by means of a sale or issuance of shares or otherwise;
(b) to any of its Affiliates or (c) to any purchaser of substantially all of the
assets or the business of this respective Party.
15.9 All notices under this Agreement shall be sent to the address mentioned
above in this Agreement. All such notices shall be deemed to be received by the
other party three (3) days after the postal date or on the date of signature of
the receipt of delivery by a courier mail company.
15.10 The Addenda referenced in this Agreement, and the specifications
referenced therein, as well as other documentation which now or hereafter may
become expressly incorporated to this Agreement form part of this Agreement with
the same force and effect as if fully set forth herein. In case of any
inconsistency between the provisions of this Agreement and those set forth in
the referenced Addenda or other referenced specifications or documentation, the
terms and conditions of this Agreement shall prevail, unless expressly set forth
otherwise in any Addendum.
[SIGNATURES CONTAINED ON FOLLOWING PAGE]
 

*******   - Material has been omitted and filed separately with the Commission.

-23-



--------------------------------------------------------------------------------



 



Licensee AND Licensor ACKNOWLEDGE THAT THEY HAVE READ AND AGREE TO BE BOUND BY
THE ATTACHED TERMS AND CONDITIONS.
IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN DULY SIGNED AND EXECUTED BY THE
AUTHORISED REPRESENTATIVES OF BOTH PARTIES HERETO, AS OF THE EFFECTIVE DATE.
SO AGREED AND SIGNED:

                  LICENSEE       LICENSOR
 
                MEDQUIST INC.       NUANCE COMMUNICATIONS, INC.
 
               
 
               
By:
  /s/ Peter Masanotti       By:   /s/ John Shagoury
 
               
 
  Name: Peter Masanotti           Name: John Shagoury
 
  Title: President & CEO           Title: President, Healthcare  
 
  Date: November 10,2009           Date: November 10, 2009

 

*******   - Material has been omitted and filed separately with the Commission.

-24-



--------------------------------------------------------------------------------



 



ADDENDUM A
DEVELOPMENT SOFTWARE SPECIFICATION
Development Software:

A.   (i) SpeechMagic Version 5.1(Alderaan) for the client portion of the
software, as customized and delivered to for MedQuist, consisting of the
Software Development Kit including API’s, Active X control interfaces and
software building blocks, known as: SpeechMagic Alderaan.

    (ii)   ConText for Radiology — North American English and United Kingdom
English       (iii)   ConText for Multi-Med — North American English

 

*******   - Material has been omitted and filed separately with the Commission.

-25-



--------------------------------------------------------------------------------



 



ADDENDUM B
DESIGNATED APPLICATION
1. Name of Partner’s application/solution:

(a) SpeechQ for Radiology, and

(b) SpeechQ for General Medicine
 

*******   - Material has been omitted and filed separately with the Commission.

-26-



--------------------------------------------------------------------------------



 



ADDENDUM C
TERRITORY, PRICING and ORDERING
1. Territory:
(a) Territory for Run Time Software with Context for Radiology— North America,
Australia and United Kingdom.
(b) Territory for Run Time Software with ConText for Multi-Med—North America.
“North America” shall specifically include, without limitation: (i) the United
States of America; (ii) the Dominion of Canada; (iii) those islands in the
Caribbean Basin beginning with Bermuda to the north and extending to Grenada and
Barbados in the south, as the borders of such countries are configured as of the
Effective Date of this Agreement.
The United States of America shall expressly include: (i) the following
dependent areas of the United States of America: American Samoa, Baker Island,
Guam, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, the Midway
Islands, Navassa Island, the Northern Mariana Islands, Palmyra Atoll, Puerto
Rico, the U.S. Virgin Islands, and Wake Island; (ii) those areas leased by the
United States from separate sovereign nations, including without limitation
Guantanamo Bay, Cuba;
The Dominion of Canada shall expressly include Hans Island, in the Kennedy
Channel between Ellesmere Island and Greenland, which area is subject to a
border dispute between the Dominion of Canada and the Kingdom of Denmark.
“Australia” shall specifically include, without limitation (i) the Australian
continent; (ii) the major island of Tasmania; (iii) the Australian controlled
islands in the Southern, Indian and Pacific Oceans; and (iv) New Zealand
(including the North Island and the South Island and the other islands
controlled by New Zealand, most notably Stewart Island/Rakiura and the Chatham
Islands).
“United Kingdom” shall specifically include, without limitation: (i) the United
Kingdom of Great Britain and Northern Ireland (including England, Northern
Ireland, Scotland and Wales); (ii) The Crown Dependencies of the Channel Islands
and the Isle of Man; and (iii) the British Overseas Territories.
2. Pricing licenses , product prices and payment terms
(a)
Run Time Software with ConText for Radiology

                  License Fees payable to     SpeechMagic SDK Runtime License
Fee items   Nuance
1.1
  SpeechMagic per Server License Fee   *******
 
       
1.2
  SpeechMagic per Workstation License Fee*   ********
 
       
1.3
  SpeechMagic per Concurrent User License Fee*   ********

  *   For every concurrent user or workstation, a Report Station needs to be
purchased.

 

*******   - Material has been omitted and filed separately with the Commission.

-27-



--------------------------------------------------------------------------------



 



A concurrent user is a user that is logged into SpeechMagic: For example, if the
number of concurrent users is limited to 10, then the 11th users that wants to
log into the system has to wait until one user logs off. The number of
concurrent users must be tracked by the Designated Application.
The MSRP is subject to change upon notification by Licensor to Licensee;
provided that, notwithstanding such changes to the MSRP from time to time, each
of the items in rows 1.2 and 1.3 shall in no event exceed *******.
Maintenance Fee: Run Time Software with ConText for Radiology—******* of license
fees payable as per above table.
(b)
Run Time Software with ConText for Multi-Med
*******
* License fee payable to Licensor by Licensee is based on total number of
individual users or named-user licenses per End-User customer order. Licensee is
not entitled to a cumulative discount, or lower license fee based on multiple
unique customer licenses. Licensee shall be entitled to transfer a named-user
license within an End-User, without incurring additional fees, upon the
departure of an individual user associated with the named-user license at the
End-User.
Maintenance Fee: Run Time Software with ConText for Multi-Med— ******* of
license fees payable as per above table.
(c) Development and Consulting Services, and Training Fees: ******* . Beginning
*******, Licensor reserves the right to update these fees to *******.
(d) Invoices will be issued in US Dollars
(e) As of the Effective Date of this Agreement, Licensee has pre-paid ******* to
be applied towards hourly fees for Development and Consulting Services and/or
training services, to be used anytime during the Term.
(f) Licensor may at its own expense audit and take copies of Licensee’s books of
account relating to Licensee’s obligations as per this Agreement, at the place
where such books are kept, in order to verify Licensee’s compliance with the
payment and other terms of this Agreement. Any such audit shall be conducted by
an independent professional auditor, on then (10) working days prior written
notice and during normal business hours. A copy of the report made by such
auditor shall be provided to both Parties at the same time. If any such audit
reveals any underpayment to Nuance, Licensee shall immediately pay the same
together with interest at the rate of 10% per annum calculated from the date
such payment was due until such payment is actually made. If such underpayment
amounts to more than 5% for the sums due to Nuance, Licensee shall, in addition
to correcting such underpayment in accordance with above, pay, to Nuance, as an
additional penalty, an amount twice as high as the underpayment plus the costs
for such audit.
 

*******   - Material has been omitted and filed separately with the Commission.

-28-



--------------------------------------------------------------------------------



 



ADDENDUM D
CORPORATE COMPANY IDENTITY GUIDELINES OF LICENSOR
The guidelines below are valid at the time of signature of this License
Agreement. It is the Licensee’s responsibility to ensure that the latest
guidelines are used (available from Nuance.
General
These guidelines explain how you, as an authorized partner, should employ the
Nuance Corporate Identity rules to ensure that the Nuance brand and “powered by
SpeechMagicTM” stands out from the brands of our competitors. If you have any
questions about any aspect of the addendum, please contact your Regional
Marketing Manager.
Principles
1. powered by SpeechMagic™
If you provide your own solution integrating or based on SpeechMagic, it is
obligatory to use the “powered by SpeechMagic™” logo.
(SPEECH MAGIC LOGO) [w77659w7765903.gif]
This logo has been especially introduced for our partner companies as both a
designation and a mark of excellence:
“powered by SpeechMagic™” is synonymous with the following ACE values

  •   Accuracy: the right information, in the right place, at the right moment.
    •   Convenience: saving time and energy, and cutting down frustration.     •
  Efficiency: document creation with higher productivity for a shorter
turnaround time.

 

*******   - Material has been omitted and filed separately with the Commission.

-29-



--------------------------------------------------------------------------------



 



“powered by SpeechMagic™” is a sign that your solution is relying on industrial
grade speech recognition technology with highest accuracy levels for convenient
workflow and efficient information capturing.
 

*******   - Material has been omitted and filed separately with the Commission.

-30-



--------------------------------------------------------------------------------



 



2. SpeechMagic™
You may also use the SpeechMagic logo on your printed materials, your website
and your advertising. Respect a clear zone equal to the height of the ‘S’ around
the wordmark.
(SPEECH MAGIC LOGO) [w77659w7765904.gif]
Wherever possible the wordmark is to be shown in black on a white background. In
situations where there is a colored or photographic background the word mark can
be shown in white.
The logos shown here are the only official SpeechMagic logos. No other logo
(e.g. with a version number) should be used.
The ™ sign must be used with the name SpeechMagic in titles but not in
continuous text.
3. Press
All press releases, which mention the names Nuance or SpeechMagic, need approval
from Nuance corporate communications department. A minimum of 4 working days is
required for the approval of press releases. As the approval process can take up
to 2 weeks, we encourage consulting your Regional Marketing Manager as early as
possible.
4. Standard Texts
You may use the following texts to describe Nuance SpeechMagic. Translations are
available on request.

  •   develops and markets speech recognition technology     •   provides
expertise and consultancy services including:

  •   Integration services     •   Deployment services     •   Support services
    •   Productivity services

 

*******   - Material has been omitted and filed separately with the Commission.

-31-



--------------------------------------------------------------------------------



 



With more than 8,000 installations worldwide, Nuance SpeechMagic has established
itself at the forefront in providing professional solutions integrated into the
professional workflow for document creation, dictation, transcription and
information capture.
SpeechMagic™ — Industrial grade speech recognition
SpeechMagic rises to the challenges of a globalized business world. At the same
time, it guarantees maximum flexibility to develop locally adapted solutions
which are tailored to the specific needs of each user.
SpeechMagic includes speech recognition technology for a broad portfolio of
languages, expertise, consulting, integration support and statistical evaluation
— the platform for a network-based solution for distributed installations
throughout a hospital or a region.
SpeechMagic ensures

  •   seamless accessibility of reliable information     •   instant
availability of information for the successful communication in the electronic
health record     •   highest levels of protection to guard against system
failures and ensure access to authorized personnel only     •   support of a
variety of reporting scenarios enabling the choice of the preferred and most
efficient document creation workflow. (back-end, front-end, mobile reporting,
etc.)

powered by SpeechMagic™ in numbers:

  •   integrated by more than 200 healthcare IT vendors     •   more than 8,000
sites installed in 45 countries     •   scalability up to 15,000 users     •  
25 supported languages     •   more than 150 specialized ConTexts

Our technology is constantly evolving. Please make sure that the information and
texts that you use are up-to-date. Contact your Regional Marketing Manager.
 

*******   - Material has been omitted and filed separately with the Commission.

-32-



--------------------------------------------------------------------------------



 



ADDENDUM E
MAINTENANCE AND SUPPORT SERVICES
Definitions
“Bug Fixes” shall mean solutions or workarounds to particular problems with the
programs as reported to Nuance via the hotline service (email, fax or
telephone).
“Licensee’s Services” shall mean the services provided by Licensee to the
End-Users as more specifically described below.
“First-Level Support” shall mean basic help-desk functions typically including
initial call handling, call logging, assignment of call priority, queue
placement, initial problem diagnostic services for identifying problems and
generic application faults, analysis, and where possible, problem resolution,
detailed product problem analysis (including any problem duplication), detailed
problem diagnostic services for identifying complex problems and application
faults, application of any service releases or end-user-specific fixes and
interface.
“Update” means an easy to install service pack, fix pack or service release to
update the Development Software, which includes, bug fixes, workarounds and
possibly some new functionalities, which Update is recommended to be installed
at all existing users. An Update is typically identified by an increase in a
release or version number to the right of the first decimal (for example, an
increase from Version 5.1 to 5.2 or from Version 5.1.1 to 5.1.2). “Update” shall
not be construed to include Upgrades.
“Upgrade” means a new release of the Development Software which new release may
include service packs, updates and/or new technology that Nuance generally
releases to its customers as part of its Maintenance services which may include
some feature enhancements and/or additional capabilities (functionality) over
versions previously supplied to Licensee, and typically is identified by an
increase in the release or version number to the left of the decimal (for
example, an increase from Version 5.2 to Version 6.0). Upgrades do not include
new software and/or products that Nuance, in its sole discretion, designates and
markets as being independent from the Development Software
Licensee Obligations
Licensee shall be responsible for providing First Level Support to the End-Users
as follows:
To receive Updates and Bug Fixes as they become available during the Maintenance
Term and deploy it within the Designated Application for its End-Users;
To comply with Nuance’s procedures for problem reporting from time to time;
 

*******   - Material has been omitted and filed separately with the Commission.

-33-



--------------------------------------------------------------------------------



 



To report the problems that cannot be resolved to Nuance’s local Product Hotline
or to the Central Product Hotline if no local Product Hotline is in place.
Licensee shall describe the problem in detail in the appropriate box of the Case
Reporting Form to be provided to Licensee by Nuance. Licensee must quote the
name of the Development Software concerned, its release level, and the latest
date of the Update supplied to it or to the End-User concerned as well as a
detailed description of the problem;
To reproduce the problem also on their own test system in order to identify the
problem; and to provide all reasonably necessary test material and log files to
make it possible to reproduce a Problem on Nuance’s site, such as sound-files
and image of the installed software. Licensee will cooperate with Nuance in
order to reproduce (duplicate) the Problem, to report to Nuance how to reproduce
the Problem and to help indicate that the Problem is located in the Licensed
Software.
To test Bug Fixes and, once satisfied, or if alternative solutions or
workarounds to the problem have been identified report that back to Nuance
hotline that the problem is really solved
In order to facilitate the above Support, Licensee will be permitted to use
Nuance’s hotline service for problem reporting.
Nuance Obligations
Second Level Support is included in the Maintenance fees. Nuance shall be
responsible for Second Level Support with the following responsibilities:
Technical Support Hours, Monday — Friday, from 9.00 A.M. to 5.00 P.M. CET,
excluding public holidays.
Time and Material “overtime rates” available at the current prevailing hourly
billable rates.
Supply to Licensee Second Level Support services during Nuance’s normal business
hours which include correction of errors found by Licensee in a supported
release of the Development Software (a) installed at any End-User’s testing area
or at a pilot site or sites; or (b) installed by End-Users;
Provide access to Bug Fixes on the Remote Access System (ftp server) chosen as
appropriate by Nuance for Bug Fixes or via email. It shall be Licensee’s
responsibility to monitor the Remote Access System to ensure that it becomes
aware promptly of Bug Fixes, and to re-test all Bug Fixes before supplying them
to any End-User. It is Licensee’s responsibility to re-test the combination of
original Development Software releases and Updates and Upgrades prior to their
installation at End-User’s Site.
Subject to the nature and extent of the changes in the Development Software made
by Nuance from time to time, to supply to Licensee with either a different
edition of the current release, an Upgrade or Update. Nuance will support the
most current version and one previously released version of the Development
Software. Upgrades and Updates, if and when available, will be
 

*******   - Material has been omitted and filed separately with the Commission.

-34-



--------------------------------------------------------------------------------



 



provided as part of the Maintenance services under the Agreement.
If, Nuance creates an Upgrade of the Development Software and Licensee has
questions on such Upgrade, Nuance, at its discretion, may provide up to 20 hours
of remote technical support services. If the total hourly time spent by Nuance
exceeds 20 hours, any additional services are subject to additional fees, based
on standard professional services offering by Nuance.
Exclusions from Maintenance: Unless otherwise agreed, Nuance shall not be
obligated to provide Maintenance for, or required as result of (i) any
modification of Development Software by anyone other than Nuance; (ii) if
Development Software is used for other than its intended purpose; (iii) if
Licensee failed to properly install or maintain the Development Software
(including any associated equipment, software or firmware); (iv) any willful or
negligent action or omission of Licensee, (v) any computer malfunction not
attributable to the Development Software; or (vi) damage to Development Software
from any external source, including computer viruses unattributable to Nuance,
computer hackers, or force majeure events.
 

*******   - Material has been omitted and filed separately with the Commission.

-35-